Russell, J.
Evidence of the- possession of a • stolen pistol will not, without more, authorize a conviction of larceny, in the absence of any evidence that the defendant was in possession of the pistol shortly after the larceny, and where it appears that the property had passed from hand to hand before it was recovered. Especially is this true where others, who are shown to have been in possession of the stolen property prior to its discovery by the owner, had made false and contradictory statements in regard to the manner in which they procured possession. While the possession of stolen goods is a circumstance from which guilt may be inferred, the presumption is not conclusive, when that possession is not shown to have been recent. Cuthbert v. State, 3 Ga. App. 600 (60 S. E. 322). Judgment reversed.